DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 January 2022 has been entered.
Allowable Subject Matter
Claim1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-19, 24 and 26 is because the cited prior art does not teach system or method for data collection in an industrial environment that includes performing an action in response to a recommendation, wherein the action includes adjusting a utilized sensor value, wherein the utilized sensor value indicates which sensor from a plurality of available sensors is utilized in the detection package, and whereby which sensor is utilized in the detection package is adjusted based on the detection value from the offset industrial production process.  The primary reason for the allowance of claims 20-23 and 25 is because the cited prior art does not teach an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864